 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCartney, Incorporated and United Food andCommercial Workers Union, Local 76, affiliatedwith United Food and Commercial WorkersInternational Union, AFL-CIO-CLC. Case 16-CA- 1091419 July 1984DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 November 1983 Administrative LawJudge Lawrence W. Cullen issued the attached de-cision. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, McCartney,Incorporated, Tulsa, Oklahoma, its officers, agents,successors, and assigns, shall take the action setforth in the Order.i The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on October 17, 1983, atTulsa, Oklahoma. The hearing was held pursuant to acomplaint issued by the Acting Regional Director forRegion 16 of the National Labor Relations Board (theBoard). The complaint is based on a charge filed by theUnited Food and Commercial Workers Union, Local 76,affiliated with the United Food and Commercial Work-ers International Union, AFL-CIO-CLC (the Union orthe Charging Party) on February 14, 1983. The com-plaint (as amended the hearing) alleges that McCartney,Incorporated,' a corporation (Respondent), has violatedSection 8(a)(1) of the National Labor Relations Act (theAct) by on or about February 122 at Store No. 2 unlaw-The official caption of Respondent was amended at the hearing.2 All dates are in 1983 unless otherwise stated.fully interrogating its employees regarding the employ-ees' need for union representation and by threatening re-taliation by leasing out its Tulsa stores' meat markets be-cause its employees filed grievances, and on or aboutFebruary 12 at Store No. I threatening its employeeswith retaliation by leasing the Tulsa stores' meat marketsbecause its employees had filed grievances. The com-plaint is joined by Respondent's answer filed April 4,wherein it denied the commission of any violations of theAct and asserted affirmative defenses thereto.Upon the entire record in this proceeding, includingmy observations of the witnesses who testified herein,and after due consideration of the positions of the partiesas expressed at the hearing and the brief filed by Re-spondent, I make the followingFINDINGS OF FACT AND ANALYSISI. JURISDICTIONA. The Business of RespondentThe complaint alleges, Respondent admits, and I findthat Respondent was and has been at all times materialherein, an Oklahoma corporation engaged in the sale anddistribution of retail groceries with an office and place ofbusiness in Tulsa, Oklahoma; that during the past 12months, a representative period, Respondent, in thecourse and conduct of its business operations in Tulsa,Oklahoma, purchased and received goods valued inexcess of $50,000 directly from suppliers located outsidethe State of Oklahoma, and had a gross income in excessof $500,000; and that Respondent is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.B. The Labor OrganizationThe complaint alleges, Respondent admits in itsanswer, and I find that the Union is now and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThis case involves meetings held by John McCartney,3the owner of Respondent, and two of its grocery storesin Tulsa, Oklahoma (Store No. I and Store No. 2) onFebruary 12 with certain of Respondent's meat marketemployees at each of the two stores. The General Coun-sel presented the testimony of employees Sherman (Dar-rell) Largent Jr., Joyce Zellner, and Helen Delk.Largent testified as follows: He has been employed byRespondent since January 1976 and was employed as ajourneyman meatcutter at Store No. 2 in Tulsa, Oklaho-ma, on February 12. He and other meat department em-ployees4(six employees) attended a meeting at which3 The complaint alleges, the answer admits, and I find that McCartneyis the owner of Respondent and was an agent and/or supervisor of Re-spondent, acting in its behalf within the meaning of Sec. 2(11) and (13) ofthe Act at all times material herein.4 These employees were covered by a collective-bargaining agreementbetween Respondent and the Union (G.C. Exh. 2-the November 16,1980-November 19, 1983 labor agreement).271 NLRB No. 49318 MCCARTNEY, INC.McCartney spoke. Also present for Respondent were BillStafford, general manager, and Bill Butler, meat supervi-sor.5At the meeting McCartney announced that he hadplanned to lease out the meat department as "he wastired of being harassed by people parking in front of hishome, threatening phone calls to his family; [he] wastired of having vehicles shot at and equipment; and therewas a few employees that he wanted to-that he did notplan to keep if the markets were leased out." McCartneydiscussed a new store that was to be opened and whichhe maintained would hurt this store and it was necessaryto "bring up the gross profits, percentages and things ofthat nature." McCartney also talked of hiring employees"to work the counters and do the clean ups at a lowerwage because he didn't want to pay us [the employees] ahigher wage to do clean up or work counters ...."McCartney also discussed the requirement that he payinsurance benefits for part-time employees.Largent took notes which he destroyed after the meet-ing. McCartney observed Largent taking notes and askedLargent why he needed a union. Largent responded thathe felt the employees need a union for job security. Lar-gent testified further that McCartney stated "he wastired of grievances being filed against the Company"with the Union and that the meat departments at the twostores in Tulsa would be leased out as a result of troublewith the Union through grievances at these stores where-as the meat department in Respondents two stores inOklahoma City would not be leased out. McCartneystated that he would take care of some employees whowere not currently fully vested in their pension rights bypaying them to ensure that they would be vested.On cross-examination Largent agreed that in July 1982the issue of subcontracting the work performed in themeat departments had been discussed in a meeting be-tween management and the employees as had the numberof grievances being filed by the employees. Largent alsotestified that at the February 12 meeting the subject ofgrievances was initially raised by McCartney.Joyce Zellner testified as follows: Zellner works atStore No. 2 and was present at the February 12 meetingheld at that store. McCartney spoke at the meeting and"said that he was getting tired of being harassed by theunion; harassed and too many grievances filed. He saidthat he would like to-he thought about leasing out themarkets and he was going on a new program in aboutthree months with us or without us and that it was-hewould like to have cheaper help to do clean ups and thatour health and welfare was $400 a month and sometimeswe would have part-time help come in and he would stillhave to pay that." He also stated that two employeeswho were not vested in their pension rights would bevested as he would do that. Largent was taking notesand McCartney asked what do you think of it Darrellsince you are taking notes and Largent replied that hedid not think the employees should be punished forsomething that one person had done (referring to a par-ticular ex-employee about whom McCartney had com-5 The complaint alleges, Respondent's answer admits, and I find thatStafford and Butler were agents and/or supervisors of Respondent withinthe meaning of Sec. 2(11) and (13) of the Act.plained) and should stay with the Union. McCartney alsostated he was not having any union problems with thetwo stores in Oklahoma City and that they would remainas union markets. On cross-examination Zellner statedthat McCartney had stated he was tired of the griev-ances being taken to the Union by "the people" (employ-ees) and of "his family being harassed." McCartney alsostated that he had attempted to discuss problems withthe Union and had sent letters but received no response.She was unable to recall whether McCartney had dis-cussed what particular problems he had attempted to dis-cuss with the Union.Helen Delk testified as follows: She is employed byRespondent as a meat wrapper at Store No. I in Tulsa,Oklahoma. On February 12 she attended a meeting at-tended by seven of the eight meat department employeesat that store and by McCartney, Stafford, and Butler.McCartney spoke and stated he was planning to leaseout the markets (meat), that all the employees wouldhave their jobs at the same rate of pay but he would liketo bring in cleanup employees at a lower rate of pay. Hedid not know what the employees benefits would be butwould assure them that three employees who were notcurrently vested (in their pension rights) would be. Hestated that "unless we could resolve our differences ...he was going to have to lease the markets." He wasasked what date he planned to do this and replied that hedid not have a date as yet.He also stated that union markets were "going down"and nonunion markets were "doing better." He wasasked about the two stores in Oklahoma City and said,"There had been no trouble there so that they would notbe leased out." On reviewing her affidavit she recalledthat McCartney stated that there had been a lot of griev-ances filed.Respondent called McCartney to testify in its behalf.He testified as follows: As of February 12 he owned fourstores. The meat departments in the two stores in Tulsa,Oklahoma, are covered by a labor agreement with theUnion (G.C. Exh. 2). During the term of this agreementhe received an offer from outside employers to subcon-tract his meat departments. He is aware that a letter wassent by his attorney to the Union (R. Exh. I).6 He subse-quently received a copy of a letter from the Union re-sponding thereto.7No negotiations of the subject of sub-contracting took place in 1983. During the months ofJanuary and February he received comments from mana-gerial employees and from meat cutters concerningrumors of subletting the departments in Tulsa and Okla-homa City.6 R. Exh. 1 is a letter dated January 20 from his attorney Lynn PaulMattson to John Stone of the Union in which Respondent raised with theUnion the subject of contracting out the meat department in the twoTulsa stores and asked to bargain concerning the impact of such a deci-sion on the employees therein who were currently represented by theUnion.7 R. Exh 2 is a letter dated February 3 stating that the Union has noobligation to bargain concerning subcontracting under the terms of theexisting contract (G.C. Exh. 2) and has no intention of doing so duringthe existing contract but would discuss the subject when the current con-tract came up for negotiation.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 12, he talked with the employees at thetwo stores in Tulsa. In Store No. 2 he met with the em-ployees in the meat department and answered questionsof the employees concerning leasing of the meat depart-ments, told them it was premature but that Respondenthad had discussions "with two different individuals con-cerning leasing the Tulsa markets" and reminded them ofan earlier meeting in July (1982) wherein operationalproblems in the two Tulsa meat departments had beendiscussed. He told the employees that gross profit wasbelow what it should be ("3 percent") and distributionwas down ("25 and 30 percent") from what it had been"a few years earlier." He observed Darrell Largenttaking notes "and later on asked him something abouttaking notes. I don't recall what it was. It wasn't any-thing important." He does not recall asking Largent whyhe needed a union. "I don't recall asking him that specif-ic question. I could have asked him something akin tothat in reference to something. I don't recall asking hima blanket question why do you need a union?" He be-lieves the subject of grievances was raised by one of theemployees during the meeting and a discussion of harass-ment (Respondent's compressors shot out, bullet holes ina company car, windows of a company car broken).None of these incidents was connected with the structureof the grievance procedure. Someone at the meetingasked if Respondent "had received a lot a grievances."There had been five grievances during the life of thelabor agreement. He was asked if subcontracting wouldoccur at the Oklahoma City stores and responded, "No,primarily because we were not having the operationalproblems, i.e., low gross profits, poor distribution, highercost of labor factor that we were having in the Tulsastores." He did not tell the employees at either the meet-ing held at Store No. 1 or Store No. 2 that one of thereasons he wanted to subcontract out the meat marketoperations had to do with the number of grievances thathad been filed. The meeting at Store No. I was similar tothat at Store No. 2 although the questions of pensionvesting came up in the subsequent meeting. He does notrecall the issue of the unjustified nature of any griev-ances coming up at either meeting.On cross-examination he testified that there were atotal of seven grievances at both Stores No. I and No. 2during the term of the labor agreement.AnalysisThe General Counsel contends that it is undisputedthat McCartney interrogated Largent and asked himwhy the employees needed a union and contends that thetestimony of the General Counsel's witness concerningMcCartney's statements at the two meetings with respectto alleged union harassment is virtually unrefuted andthat neither of Respondent's affirmative defenses havemerit. 8' The affirmative defenses are:1. That the Charging Party should be estopped by its conductfrom asserting that a violation of the Act has occurred as theUnion's own refusal to bargain gave rise to the meetings in whichthe supposed allegation occurred.Respondent contends that McCartney called the meet-ings on the spur of the moment in order to allay its em-ployees' fears concerning rumors of an impending deci-sion to subcontract or lease out its meat market oper-ations following Respondent's request to bargain withthe Union concerning the impact of such a decision andthe Union's refusal to do so during the term of the exist-ing labor agreement. Respondent contends that the ques-tioning of Largent, if it occurred, was noncoercive innature and took place in the context of a general discus-sion and was not directed at Largent personally, did notconstitute interrogation as it did not seek to elicit Lar-gent's view and, under the circumstances, if this werefound to be a violation, it was a de minimis violation andwaste of the Board's resources to litigate.With respect to the allegations of threatened retalia-tion, Respondent contends that the meetings were de-signed to allay employees fears by apprising them of thepossibility of the contracting out of its meat markets be-cause of economic considerations. Respondent contendsthat McCartney denied having discussed the filing ofgrievances as a reason for the consideration of subcon-tracting its meat market operations but rather that eco-nomic factors were discussed and that there is thus noevidence that the alleged violation occurred. Further,Respondent contends McCartney assured the employeesthat they would retain their jobs and no adverse conse-quences would occur.I find that the General Counsel has established a primafacie case of a violation of Section 8(a)(1) of the Act byRespondent with respect to the interrogation of Largentby McCartney as to why the employees needed a unionand by telling the employees in Store No. 2 that thework in the meat departments in Stores No. I and No. 2in Tulsa, Oklahoma, would be subcontracted out as aresult of the filing of grievances and union harassment. Ifound the testimony of Largent to be specific and believ-able and I credit it. I also credit the testimony of Zellnerwhich was largely corroborative of that of Largent. Tothe extent that their testimony may differ particularlywith respect to the questioning of Largent by McCart-ney, I credit Largent's version as the more reliable. Ifound the testimony of Largent and Zellner as to thestatements made by McCartney as to the reason for con-tracting out the meat departments of the Tulsa storessupport a finding that McCartney tied the need for doingso to the filing of grievances with the Union as opposedto the situation in Oklahoma City where there had beenno "union trouble." Given the small complement of em-ployees in the two stores meat departments (Nos. I and2) of 15 full-time employees, I am not persuaded by Re-spondent's argument that the total of 7 grievances filedat both stores was not significant enough to incur thedispleasure of McCartney. I found McCartney's lack of aspecific denial of his alleged interrogation of Largent toleave unrebutted Largent's testimony that McCartney in-terrogated him concerning the employees' need for aunion. I find that this interrogation was not designed to2. That any and all statements, whether as alleged or otherwise,made by agents of the employer, were within the free speech provisoof the National Labor Relations Act.320 MCCARTNEY, INC.elicit information from Largent in the traditional sensebut rather was to persuade him and others to abandontheir support for the Union in the face of the impendingthreat of the subcontracting out of the meat market oper-ations and the loss of benefits or changes in workingconditions that could accompany this subcontracting out.While it is undisputed that McCartney cited economicfactors as a reason for subcontracting, it is also clear thathe cited grievances as a reason for doing so. I furtherreject Respondent's argument that no economic sanctionswere threatened as it was clear that Respondent dis-cussed changes in pension benefits and working condi-tions at these meetings which could prove adverse tothese employees. I do not find that Respondent's state-ments with respect to vesting of the employees were suf-ficient to assure them of no adverse impact as a result ofthe subcontracting.I also find that Respondent violated Section 8(a)(1) byits threats to its employees in the Store No. I meatmarket that the meat market operation would be leasedout "unless we could resolve our differences," that unionmarkets were "going down" and nonunion markets were"doing better" and that the two meat markets in Oklaho-ma City would not be leased out because "there hadbeen no trouble there." It is clear from the foregoing tes-timony of Delk which I credit that McCartney was talk-ing about grievances when he referred to differences andto "trouble" and was encouraging the employees toabandon their support for the Union in his references tounion and nonunion markets. I also credit Delk's state-ment that McCartney stated that there had been a lot ofgrievances filed. This testimony although given by Delkonly after her memory was refreshed by her affidavitwas consistent with Delk's testimony as set out abovewith respect to resolving differences.I reject as without merit the two affirmative defensesasserted by Respondent.I thus find that Respondent has failed to rebut theprima facie case of violations of Section 8(a)(1) of theAct and that Respondent did unlawfully threaten retalia-tion against its employees at Stores No. 2 and No. I forfiling grievances9and did unlawfully interrogate Largentin order to persuade him and the other employees toabandon their support of the Union. 'I reject Respondent's contention that these violationsof the Act were de minimis as I find they were inherent-ly coercive and violative of the employees' rights underSection 7 of the Act.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices as found in section II above,in connection with the business of Respondent as setforth in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to disputes obstructingthe free flow of commerce.9 See Midwest Alloys, 261 NLRB 1054 (1982).i0 See Gossen Co., 254 NLRB 339 (1981); Caterpillar Tractor Co., 257NLRB 392 (1981).CONCLUSIONS OF LAWI. Respondent McCartney, Incorporated is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Food and Commercial Workers Union,Local 76, affiliated with United Food and CommercialWorkers International Union, AFL-CIO-CLC is a labororganization within the meaning of Section 2(5) of theAct.3. By its interrogation of employee Sherman (Darrell)Largent Jr., on February 12, 1983, as to why the em-ployees needed a union, Respondent violated Section8(a)(l) of the Act by coercively attempting to persuadeLargent and the other employees to abandon their sup-port for the Union.4. By its threats of retaliation on February 12, 1983,that it would lease out the operations of its meat marketsin its two grocery stores in Tulsa, Oklahoma, because itsemployees in these meat markets had filed grievances,Respondent violated Section 8(a)(1) of the Act.5. The above unfair labor practices have an affectupon commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has committed viola-tions of Section 8(a)(1) of the Act, it shall be ordered tocease and desist therefrom and from any other unlawfulactivity and to take certain affirmative action designed toeffectuate the policies of the Act, including the postingof the appropriate notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1'ORDERThe Respondent, McCartney Incorporated, Tulsa,Oklahoma, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Coercively interrogating its employees as to whythe employees need a union in order to persuade them toabandon their support for the Union.(b) Threatening its employees with retaliation by leas-ing out its meat market operations in its stores in Tulsa,Oklahoma, because the employees filed grievancesagainst the employer.(c) Discouraging membership or support of UnitedFood and Commercial Workers Union, Local 76, affili-ated with United Food and Commercial Workers Inter-national Union, AFL-CIO-CLC by the above acts.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.i I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a) Post at its place of business in Tulsa, Oklahoma,copies of the attached notice marked "Appendix."'2Copies of the notice, on forms provided by the RegionalDirector for Region 16, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted in its two grocery stores in Tulsa, Oklahoma.Reasonable steps shall be taken by Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT coercively interrogate employees con-cerning their reasons for supporting a union in order topersuade them to abandon their support for the Union.WE WILL NOT threaten employees with retaliation bythreatening to lease out our meat markets in our twogrocery stores no. 1 and no. 2 in Tulsa, Oklahoma, be-cause the employees in these meat markets filed griev-ances.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.Our employees have the right to join and supportUnited Food and Commercial Workers Union, Local 76,affiliated with United Food and Commercial WorkersInternational Union, AFL-CIO-CLC, or to refrain fromdoing so.MCCARTNEY, INCORPORATEDThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.322